DETAILED ACTION

Application filed 12/13/2019 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

    PNG
    media_image1.png
    698
    578
    media_image1.png
    Greyscale

The claim recites a method which falls within a statutory category. 
The method is for a communication system having a transmitter device and a receiver device which transmits and receives data without significantly more. 
Data is generated/formatted prior to transmission and after transmission. This judicial exception is not integrated into a practical application. The elements of a communication system with a transmitter and receiver are considered to be generically recited and do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on communication system. 
The process of generating/formatting data for transmitting or receiving can be done on pen and paper since they are mathematical based computations. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the communication system, transmitter and receiver are considered to be generic components. 
Independent claim 16 is a system claim which is rejected for similar reasons as it also includes a communication system, transmitter device and a receiver device. Respective dependent claims do not cure the deficiencies of independent claims and are also directed to abstract ideas without significantly more and therefore are rejected. 
Corrections are requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 

    PNG
    media_image1.png
    698
    578
    media_image1.png
    Greyscale

In step a) the claim states each bit first bit sequence is determined from a preceding first bit sequence. It is not clear from the claim how the very first sequence is determined when there is no preceding first bit sequence. Essential elements appear to be missing from the claims. 
In step c) the claim states the receiver to receive a second bit sequence. Is the second bit sequence intended to be different than the transmitted first bit sequence? This produces confusion as to which bit sequence is being referred to at the receiver. The Examiner believes that second bit sequence should be the received first sequence. Perhaps this can be reworded. 
Is step d) performed at the receiver? This should be clarified in the claim. 
In step d) the claim states “…according to an acceptable modification in the communication system…” There are many issues with this statement. What exactly is the acceptable modification(s)? This is not defined in the claim. This appears to be a relative concept and therefore indefinite. All of step d) is very unclear. 
In step e) it states to determine a second group of candidates from the candidates that are from a preceding second bit sequence. It is not clear what this step is stating and there appear to be multiple elements missing from the claims. 
In step f) the claim refers to intersecting the first group of candidates and the second group of candidates. By “intersecting” does applicant intend to mean comparing? 
In step g) the claim states checking the third group of candidates without specifying how the checking is performed. 
Independent claim 16 is rejected for similar reasons. Respective dependent claims 2-15 and 17-20 are rejected at least based on dependency. Applicant is requested to review all claims thoroughly and make corrections as needed. 
Claim 17 is written as an independent claim and refers back to claim 1 a few times throughout the claim. This is not in proper form. This claim also appears to be invoking 112, 6th
Claim 18 is written as an independent claim and refers back to claim 1. This is not in proper form. The claim appears to refer back to claim 1 is part. Applicant is requested to rewrite claim 18 in proper dependent or independent form with clear limitations. 
Claim 19 is written as independent claim and refers back to claim 16. It is not clear what all is included/excluded in the audio test equipment. Applicant is requested to rewrite claim 19 in proper dependent or independent form with clear limitations as to what is included/excluded in the audio test equipment. 
Claim 20 is written as independent claim and refers back to claim 16. It is not clear what all is included/excluded in the vehicle. Applicant is requested to rewrite claim 20 in proper dependent or independent form with clear limitations as to what is included/excluded in the vehicle. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicant is requested to formulate claim language that clearly defines the novelty of the application clearly. Pertinent prior arts are cited for Applicant’s review and may be applied once it is clear what exactly is being stated. If Applicant believes an interview with the Examiner might advance prosecution, then he/she is invited to contact the Examiner with proposed amendments for a discussion. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112